DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 0/24/2022 has been entered.

Response to Amendment
This office action is in response to amendment/reconsideration filed on 01/24/2022, the amendment/reconsideration has been considered. Claims 22, 36, and 38 have been amended, and claims 43-45 are newly added. Claims 22, 24-29, 34-36, 38 and 40-45 are pending for examination as cited below.	

Allowable Subject Matter
Claim 22, 24-29, 34-36, 38 and 40-45 allowed.
Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pickering et al. (Pub. No.: US 2012/0290665 A1), discloses, Systems and methods are disclosed to replace a received message received by a communications application of a computer or a mobile phone with a replacement message that includes a time and date stamp that is approximately the same as the time and date stamp of the received message in response to input received from an input device of the computer or the mobile phone. The received message is, for example, a private, confidential, or potentially embarrassing message, and the replacement message is a message used to appear as the received message in the communications application
	Neeraj et al. (Pub. No.: 2009/0047972 A1) discloses, A method and system for providing location based presence status and enhancing location privacy management in a mobile, instant messaging or social networking environment. When user's current location corresponds to user-specified locations, location based presence status is provided to specified contacts according to the sharing level settings, and provides user the option to share location contextual information without sharing location coordinates of the user. When user is driving, location based presence status is updated 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.